Citation Nr: 0305163	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  98-07 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for the service-connected 
diabetes mellitus, currently evaluated as 40 percent 
disabling.  

(The issue of entitlement to service connection for a left 
eye disorder, claimed as secondary to service-connected 
diabetes mellitus, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1975, with additional prior active service of over two years.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 RO decision that denied an increase 
in a 40 percent rating for the service-connected diabetes 
mellitus.  

In May 2000, the Board remanded the case to the RO for 
additional development.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.

It is also noted that the Board is deferring a decision on 
the other issue on appeal -- entitlement to service 
connection for an eye disorder claimed as secondary to the 
service-connected diabetes mellitus -- pending further 
development by the Board.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
insulin and restricted diet, and he sees a diabetic care 
provider about every 3 to 6 months; diabetic complications 
consist of early mild nonproliferative diabetic retinopathy 
in both eyes and erectile dysfunction, which would not be 
compensable if separately evaluated; and there have been no 
recent episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected diabetes mellitus are not 
met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1973 to July 
1975, with additional prior active service of over two years.  

In an August 1975 decision, the RO granted service connection 
and a 20 percent rating for diabetes mellitus.  

In an April 1992 decision, the RO granted service connection 
for arteriosclerotic heart disease (established by 
electrocardiogram) as secondary to the service-connected 
diabetes mellitus, and with the diabetes mellitus assigned a 
40 percent rating.  

In August 1997, the RO received the veteran's claim of an 
increased rating for the diabetes mellitus.  

A September 1997 VA outpatient record shows that in a checkup 
for diabetes mellitus, there were no abnormal findings of the 
heart and lungs, and the veteran's extremities showed no 
edema, infection or neuropathy.  

On an October 1997 VA examination to evaluate diabetes 
mellitus, it was noted that historically the veteran had one 
episode of hypoglycemia and two episodes of hospitalization 
for ketoacidosis in 1990, but that there was none evident 
since that time.  It was noted that his weight had been 
stable at 170 pounds.  The veteran indicated that he had lost 
a fair amount of time out of work for medical appointments 
and eye problems.  He indicated that he worked as a contract 
electronics designer and felt that his condition had had a 
substantial adverse impact on his financial autonomy and 
income.  

Presently, the veteran denied any cardiac, vascular or 
neurological symptoms.  Specifically, he gave no history of 
substernal chest pain, shortness of breath, jaw pain, 
weakness, palpitations, claudication, rest pain, cold 
intolerance, poor healing or foot problems, numbness, 
tingling, paresthesia, or altered vibration sense.  He took 
insulin NPH (60 units) and CZI (10 units).  He saw a diabetic 
care provider (Dr. Gordon at VA) every six months and had no 
other symptoms such as anal pruritus or loss of strength.  

On examination, the veteran was well nourished.  An 
examination of the heart and lungs revealed no abnormality of 
cardiac size, sounds or rhythm.  An examination of the eyes 
showed visual acuity to be markedly decreased in the left eye 
(i.e., 20/80) compared with the right eye (20/20).  He had a 
significant amount of corneal scarring evident.  An 
examination of the skin revealed no rash or infectious 
process.  The feet were warm, showed no signs of ischemia, 
and had normal hair distribution and palpable pedal pulses.  
The diagnoses were those of insulin-dependent diabetes 
mellitus (IDDM), herpes keratitis with amblyopia of the left 
eye, no evidence of any ear disease, and hypoproteinemia.  

On a March 1998 VA eye examination, the veteran's history of 
type I diabetes was noted.  Following examination, the 
diagnoses were those of decreased visual acuity in the left 
eye secondary to HSV infection with residual scarring, and 
type I diabetes mellitus with no retinopathy apparent that 
day with an undilated examination.  

In an April 1998 decision, the RO denied an increase in the 
40 percent rating for the service-connected diabetes 
mellitus.  

VA outpatient records show that in February 1999, the veteran 
did not show for a primary care visit.  In May 1999, he 
telephoned to cancel his primary care visit (with Dr. Gordon) 
and requested renewal of insulin and syringes.  

At a May 1999 hearing before a Hearing Officer at the RO, the 
veteran testified that he worked on computers, as an 
electronics designer, and that his vision was very important 
to him in his job.  He testified that he had felt more tired 
than he ever had in his life.  He said that he saw Dr. Gordon 
at VA for treatment of his diabetes, and that his insulin 
dosage had not changed since 1991.  He felt that his diabetes 
had affected his heart to the extent that he had a loss of 
energy.  As for any other problems due to his diabetes, he 
said that he had not noticed anything.  He said that he had 
not been checking his blood sugars as he should and described 
having had an insulin reaction in August 1998.    

VA outpatient records show that in July 1999 the veteran was 
seen by his primary care physician, Victor Gordon, M.D., in 
regard to diabetes mellitus.  He had no specific complaints.  
There were no lung or heart abnormalities found on 
examination.  In December 1999, he was seen by Dr. Gordon 
with complaints of fatigue, cold-like symptoms, and feelings 
of being "run down."  Laboratory results were normal, and 
there were no abnormalities detected regarding the lungs and 
heart.  The diagnosis was that of diabetes mellitus, type II, 
well controlled.  In January 2000, it was noted that the 
veteran was not on any anti-hypertensive medication (his 
blood pressure was noted to have been elevated at a previous 
visit).  He denied any chest pain or shortness of breath.  An 
electrocardiogram was done as ordered by Dr. Gordon and read 
by the doctor; there were no changes reported at that time.  
In February 2000, the veteran reported feeling much better 
with more energy.  

In May 2000, the Board remanded the case to the RO for 
additional development.  

In a June 2000 letter, the RO requested the veteran to 
furnish information concerning treatment for diabetes 
mellitus.  

VA outpatient records show that in August 2000 the veteran 
was seen on a diabetes follow-up visit.  He reported no new 
medical complaints.  On examination, he was well nourished.  
There were no lung or heart abnormalities detected.  The 
assessment was that of IDDM, high risk for coronary artery 
disease, and high stress.  The veteran was to return in five 
months to review laboratory results and adjust his diabetes 
management accordingly.  

On a November 2000 VA eye examination, it was noted that the 
veteran's ocular history was significant for herpes simplex 
disciform keratitis with secondary inflammatory glaucoma, 
left eye, which was treated at VA.  The veteran's medical 
history was also significant for type II diabetes mellitus 
for 27 years, which was noted as well controlled.  Following 
the examination, the impressions were those of history of 
herpes simplex disciform keratitis with residual corneal 
scarring, consistent with best visual acuity of 20/25, left 
eye; type II diabetes mellitus with mild, nonproliferative 
diabetic retinopathy, both eyes; and astigmatism and 
presbyopia, both eyes.  

On a November 2000 VA examination to evaluate diabetes 
mellitus and any medical complications, it was noted that the 
veteran was an insulin-dependent diabetic and was on 60 units 
of NPH insulin in the morning and 10 units of regular insulin 
in the morning.  Occupationally, it was noted that the 
veteran was a circuit designer for a computer company, and 
that lost time from work in the past year was only due to 
when he kept his physician appointments for his diabetes and 
for treatment of his eye.  It was noted that he had HSV 
infection of the left cornea, so called keratitis, which 
started in 1996, and that he had recurrent episodes (the last 
attack was in May 2000 for which he was treated a month).  It 
was also noted that the veteran had no obvious diabetic 
retinopathy but did have the keratitis in the left eye with 
no evidence of diabetic neuropathy or retinopathy.  

Historically, it was noted that in July 1993 the veteran was 
admitted to the hospital for diabetic ketoacidosis (he had 
not been following his medical care instructions nor taking 
his insulin properly).  There had been no recent hypoglycemic 
reactions.  He was on a diabetic diet but did not adhere to 
it.  There was no restriction of his activities.  He had a 
visual problem in the left eye.  There were no vascular or 
cardiac symptoms and no neurologic symptoms.  He saw a 
diabetic care provider every three to six months and his 
ophthalmologist more frequently.  The veteran denied any 
other symptoms such as loss of strength or anal pruritus.  

On examination, the veteran was well developed and well 
nourished.  An examination of the eyes showed that ocular 
movements were normal; the right eye was normal; and the left 
eye had keratitis.  There was early diabetic retinopathy 
noted in both eyes.  There were no abnormalities pertaining 
to the heart or on neurologic examination evident.  The 
diagnoses were those of IDDM; keratitis, left eye, due to 
HSV; and bilateral early diabetic retinopathy, no neuropathy 
or any cardiac involvement.  The examiner opined that the 
veteran's keratitis of the left eye was due to HSV and that 
herpes simplex keratitis was less than likely a complication 
of his diabetes mellitus.  

VA outpatient records in April 2001 show that the veteran was 
seen by his primary care physician (Dr. Gordon).  He was 
aware of diabetic complications and denied having any 
infection of the feet.  He also denied any numbness or 
tingling in the feet or hands and indicated that he felt 
well.  It was noted that he had a very stressful life and had 
constant infections of the left eye.  It was noted that this 
constant infection of the eye in turn could make his blood 
sugar control more difficult.  He took insulin shots and 
engaged in regular physical exercise which decreased his 
blood sugar significantly.  He denied any particular 
complaints.  An eye examination revealed an inflamed 
conjunctiva on the left with some discharge and an impaired 
lateral gaze of the left eye.  A lung examination revealed 
normal breath sounds.  A heart examination revealed a fast 
heart rate (the veteran declined an electrocardiogram).  
There was a normal examination of the feet.  The assessment 
was that of diabetes mellitus, type II, insulin dependent.  
The veteran was instructed to continue his insulin (he was 
showed how to increase or titrate his own insulin).  

In an April 2001 letter, the veteran indicated that he had 
difficulty in dealing with stress in his work and personal 
life.  He stated that he had additional stress caused by his 
eye infection (he stated that he only had to have his eye 
infection treated once in the past year -- from May to June).  
He stated that he checked his blood sugars and found them 
very erratic.  

Enclosed with his April 2001 letter was an undated statement 
from his primary physician at VA and copies of informational 
materials on HSV, diabetes mellitus, and stress obtained by 
the veteran via the Internet.  In the undated statement, the 
veteran's VA primary care physician indicated that the 
veteran had IDDM and had constant infection of the left eye 
which was difficult to control.  He indicated that the 
infection was constant and made the blood sugar control very 
difficult for the veteran.  

VA outpatient records show that in May 2001 the veteran 
complained of blurred vision in the left eye.  The assessment 
was that of reactivation of stromal keratitis in the left 
eye, which was resolved on his follow-up visits in June and 
July 2001.  

In a letter received in July 2001, the veteran indicated that 
he was a diabetic and that any kind of infection could cause 
problems with his sugars, health condition, and job (doing 
design work on computers).  

VA outpatient records in October 2001 show that the veteran 
was seen for a regular appointment for diabetes mellitus.  
Dr. Gordon advised him that he had very poor control of his 
diabetes (the veteran stated that his daily schedule was of 
such a nature that he had no time for any special diet or for 
checking his blood sugar more frequently).  He was advised to 
increase his morning insulin.  The veteran indicated that his 
diet was very poor and that he had gained weight over the 
last few years, and the doctor felt that this, in combination 
with noncompliance, might explain the poor control of his 
diabetes.  It was noted that the veteran was more concerned 
about impotence and requested Viagra (he was referred to the 
urology clinic).  On examination, his blood pressure was not 
elevated but his heart rate was high (the veteran indicated 
that his rate went up whenever he drank coffee but that he 
did not feel any discomfort).  The assessment was that of 
diabetes mellitus, poorly controlled, poor compliance.  In 
November 2001, the veteran was seen in the urology clinic.  
He reported that he had a problem obtaining and maintaining 
erections off and on since 1995 and that yohimbine had 
helped.  The impression was that of erectile dysfunction 
secondary to diabetes mellitus, and the veteran opted for a 
prescription of Viagra.  

In a May 2002 letter to the RO, the veteran indicated that 
his diabetes was becoming harder to handle (he felt that the 
doctor might increase his insulin at his next medical visit).  
He indicated that so far he and his doctor had been able to 
work out increasing his insulin amount without disrupting his 
whole life and losing his job.  He stated that, until his eye 
infection began, he was able to maintain his diabetes very 
well, and that he felt that his diabetes had a great deal to 
do with his inability to fight infection.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
April 1998 Rating Decision, Statement of the Case (in May 
1998), Supplemental Statements of the Case (in October 1998, 
November 1999, February 2000, March 2001, and April 2002), 
and in a letter sent to the veteran in September 2002, the RO 
has notified him of the evidence needed to substantiate his 
claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained VA examinations 
(in October 1997 and November 2000) regarding the issue at 
hand.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO in May 1999.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected diabetes mellitus is 
currently rated as 40 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that code, a 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

The veteran claims that his diabetes mellitus is more severe 
than is reflected by his current 40 percent rating.  However, 
based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of an increased rating for diabetes mellitus.  

The medical evidence, consisting of VA outpatient records and 
compensation examination reports, clearly shows that the 
veteran requires insulin and restricted diet for management 
of his diabetes mellitus.  Nevertheless, there is no evidence 
showing that his diabetes is manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, as is required for a 60 percent 
rating under Code 7913.  In fact, there is no record of the 
veteran having been hospitalized for many years for his 
diabetes.  Moreover, the records show that while he is seen 
for regular checkups at the VA in regard to diabetic care and 
management, those checkups occur about every 3 to 6 months 
and are not as frequent as twice a month as is required for a 
60 percent rating under Code 7913.  

Further, as to diabetic complications, the most recent VA 
diabetes and eye examinations in November 2000 did not show 
that there were any complications such as neuropathy or 
cardiac involvement.  However, the veteran was found to have 
early nonproliferative diabetic retinopathy in both eyes.  
Nevertheless, the bilateral retinopathy was considered mild, 
and with best corrected visual acuity of 20/25 in the worst 
eye (i.e., the left eye), the ocular complications of 
diabetes would be considered noncompensable if separately 
evaluated.  See 38 C.F.R. §§ 4.75-4.84a, including Diagnostic 
Codes 6000-6079.

The only other diabetic complication shown in the recent 
medical records is erectile dysfunction.  On an October 2001 
VA outpatient checkup, the veteran complained of impotence 
and was referred for a urological consultation in November 
2001, at which time he was diagnosed with erectile 
dysfunction secondary to diabetes mellitus.  The veteran was 
given a prescription for his complication.  As there have 
been no further complaints or clinical findings with regard 
to erectile dysfunction, the Board finds that the diabetic 
complication of erectile dysfunction would be considered 
noncompensable if separately evaluated.  See 38 C.F.R. 
§ 4.115b, including Diagnostic Code 7522.  

In sum, although the veteran has diabetic complications that 
would be noncompensable if separately evaluated, and requires 
insulin and restricted diet for his diabetes mellitus, the 
record does not show that his condition is manifested by 
recent episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization or that he sees a diabetic care 
provider as frequent as twice a month.

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
the service-connected diabetes mellitus under Code 7913.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

An increased rating for the service-connected diabetes 
mellitus is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

